Citation Nr: 1130160	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-09 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record shows that the Veteran's currently diagnosed bilateral hearing loss is related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for bilateral hearing loss as the Board is taking action favorable to the Veteran by granting service connection for this disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records do not include any diagnosis of hearing loss, and the Veteran scored 15 out of 15 on an April 1955 military separation whispered voice test.

After separation from military service, in a July 1955 VA medical examination, the Veteran scored 30 out of 30 on a whispered voice test.

In a September 2008 VA audiological examination report, the Veteran reported that he experienced significant noise exposure during military service from artillery and heavy weapons, without hearing protection.  The Veteran reported post-service noise exposure as a truck driver for 1.5 years and a building contractor for 40 years, also without hearing protection.  Diagnostic testing was inconsistent and not considered sufficiently reliable to allow for a diagnosis or medical opinion.

In an October 2008 VA audiological examination report, the Veteran reported that he served in an anti-aircraft artillery battalion as a truck driver from May 1953 to April 1955.  He reported post-service work as a farmer from 1955 to 1958, a truck driver from 1958 to 1978, and a carpenter from 1978 to 2003.  The Veteran denied having any ear protection.  On audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
80
85
LEFT
15
20
60
85
85

Using the Maryland CNC word list, speech recognition was 88 percent in the right ear and 80 percent in the left ear.  The medical evidence of record shows that bilateral hearing loss has been consistently diagnosed for VA purposes since October 2008.  Following a review of the medical records, service treatment records, and reported history, the examiner was asked to give an etiological opinion regarding the Veteran's bilateral hearing loss.  The examiner stated that the Veteran's claims file "was not a great deal of help" because of the reliance on whispered voice testing.  The examiner opined "that it is less likely than not that the current threshold values are secondary to acoustic trauma in the military."  The basis for this opinion was that there was no evidence that the Veteran complained of hearing loss during military service, he served as a truck driver, and he had extensive post-service noise exposure.

In a January 2009 private audiological examination report, the Veteran reported exposure to hazardous noise during military service from artillery, heavy equipment, and gunfire, including a specific incident in which he was sleeping next to an artillery piece when it was fired.  He stated that he was not provided with hearing protection during military service.  After examination, the examiner opined that "it is just as likely as not that at least some of the [V]eteran[']s hearing loss and tinnitus are the result of his exposure to hazardous noise while in the service."

In an October 2009 private audiological examination report, the Veteran reported being exposed to hazardous noise during military service from artillery, heavy weapons, gunfire, and grenades.  He stated that he was not provided with hearing protection during military service.  The Veteran reported post-service work in farming, carpentry, and roofing.  After examination, the examiner opined that "it is just as likely as not that at least some of the [V]eteran's hearing loss and tinnitus are the result of[ ]his exposure to hazardous noise while in the service."

The evidence of record shows that the Veteran's currently diagnosed bilateral hearing loss is related to military service.  The medical evidence of record shows that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  See Id.  While there is no medical evidence of hearing loss during the Veteran's period of military service, the only audiological testing of any kind which is of record prior to September 2008 are the Veteran's entrance and separation medical examinations and the July 1955 VA medical examination, all of which included only unreliable whispered and spoken voice testing.  See VBA Training Letter 211D (10-02), dated March 18, 2010 (stating that whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur.  Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.").  The unreliable nature of these tests was further confirmed by the October 2008 VA audiological examination report which stated that they were "not a great deal of help."

The Veteran's service personnel records show that he served in an anti-aircraft artillery battery as an anti-aircraft artillery automatic weapons crewman.  He has alleged exposure to the firing of the guns and the Board finds no reason to question the Veteran's veracity.  Accordingly, the Board finds the evidence of record demonstrates that the Veteran had noise exposure during military service.  The Veteran has stated that he experienced hearing loss since his exposure to noise during military service.  The Board finds that the Veteran's statements are competent to show that he experienced hearing loss during military service and after separation from military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability"); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the [Court of Appeals for Veterans Claims]").

In addition, the Board finds that the Veteran's statements about his history of hearing loss are credible.  While there is no medical evidence that substantiates the Veteran's reports of hearing loss prior to 2008, there is also no reliable evidence that contradicts his claims.  Without such contradictory evidence, the Board will not presume the Veteran's statements to be incredible.  Accordingly, the Veteran's statements are both competent and credible evidence that his symptoms began during military service and that he had a continuity of symptomatology to the present day.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (holding that, under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.)

Finally, the preponderance of the medical evidence of record shows that the Veteran's currently diagnosed bilateral hearing loss has at least an even chance of being related to military service.  There are only three etiological opinions of record with regard to the Veteran's bilateral hearing loss.  While the October 2008 VA audiological examination report stated that the Veteran's bilateral hearing loss was "less likely than not" related to military service, both the January 2009 and October 2009 private audiological examination reports stated that it was "just as likely as not that at least some" of the Veteran's bilateral hearing loss was related to military service.  The Board finds the preponderance of the medical evidence of record states that there is at least an even chance that the Veteran's currently diagnosed bilateral hearing loss is related to military service.  38 U.S.C.A. § 5107(b).

Accordingly, upon application of the benefit of the doubt, the Board finds that the Veteran's currently diagnosed bilateral hearing loss is related to active military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


